Exhibit 10.14


First Amendment to Loan Agreement dated as of February 1, 2009, between Isramco,
Inc. and I.O.C. Israel Oil Company, Ltd. ($18.5 million)




FIRST AMENDMENT TO LOAN AGREEMENT
 
This FIRST AMENDMENT TO LOAN AGREEMENT (this “First Amendment”) executed
effective as of February 1, 2009 (the “Effective Date”), is between ISRAMCO,
INC., a corporation formed under the laws of the State of Delaware, and I.O.C. –
ISRAEL OIL COMPANY, LTD., an Israeli limited company (together with its
successors and assigns “Lender”).
 
R E C I T A L S:
 
A.           Borrower and Lender are parties to that certain Loan Agreement
dated as of February 27, 2007 (the “Loan Agreement”), pursuant to which Lender
agreed to make loans to and extensions of credit on behalf of Borrower; and
 
B.           Borrower and Lender desire to amend the Loan Agreement in the
particulars hereinafter provided.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1 Terms Defined Above.  As used in this First Amendment, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meaning assigned to such terms therein.
 
Section 1.2 Terms Defined in Loan Agreement.  Each term defined in the Loan
Agreement and used herein without definition shall have the meaning assigned to
such term in the Loan Agreement, unless expressly provided to the contrary.
 
Section 1.3 Other Definitional Provisions.
 
(a) The words “hereby”, “herein”, “hereinafter”, “hereof”, “hereto” and
“hereunder” when used in this First Amendment shall refer to this First
Amendment as a whole and not to any particular Article, Section, subsection or
provision of this First Amendment.
 
(b) Section, subsection and Exhibit references herein are to such Sections,
subsections and Exhibits to this First Amendment unless otherwise specified.
 

--------------------------------------------------------------------------------


 
ARTICLE II
AMENDMENTS TO LOAN AGREEMENT
 
Borrower and Lender agree that the Loan Agreement is hereby amended, effective
as of the Effective Date, in the following particulars.
 
Section 2.2 Amendments and Supplements to Definitions.
 
(a) The following term, which is defined in Section 1.17 of the Loan Agreement,
is hereby amended in its entirety to read as follows:
 
Maturity Date shall mean, unless the Note is sooner accelerated pursuant to this
Agreement, February 26, 2014.
 
(b) Article 1 of the Loan Agreement is hereby further amended and supplemented
by adding the following new definition where alphabetically appropriate, which
reads in its entirety as follows:
 
“First Amendment” shall mean that certain First Amendment to Loan Agreement
dated as of February 1, 2009 between Borrower and Lender.
 
Section 2.3 Amendment to Section 2.3 of the Loan Agreement.  The second sentence
of Section 2.3 of the Loan Agreement is hereby amended in its entirety to read
as follows:
 
The Note shall be dated as of the Effective Date, and shall provide for one
annual payment of accrued interest on the first anniversary of the Effective
Date hereof, followed by four equal annual payments of principal and accrued
interest on the fourth and each succeeding anniversary date until the Maturity
Date, when the unpaid and outstanding principal balance of the Note, together
with accrued but unpaid interest thereon, shall be due and payable.
 
Section 2.4 Amendment to Section 8.1 of the Loan Agreement. Section 8.1 of the
Loan Agreement is amended by replacing the address of Borrower with the
following:
 
If to the Borrower, to:


Isramco, Inc.
4801 Woodway Drive, Suite 100E
Houston, TX 77056
Telephone No.:  (713) 621 -3882
Facsimile No.:  (713) 621 – 3988
e – mail jayoil@swbell.net
 
With a copy to:
 
Mr. James H. Hutchinson, III
4801 Woodway Drive, Suite 100E
Houston, TX 77056
Telephone No.:  (713) 621 -6785
e – mail:  jhutchinson@isramco-jay.com
 

--------------------------------------------------------------------------------



 
ARTICLE III
CONDITIONS
 
The enforceability of this First Amendment against Lender is subject to the
satisfaction of the following conditions precedent:
 
Section 3.1 Loan Documents.  Lender shall have received multiple original
counterparts, as requested by Lender, of this First Amendment executed and
delivered by a duly authorized officer of Borrower and Lender.
 
Section 3.2 Representations and Warranties.  Except as affected by the
transactions contemplated in the Loan Agreement and this First Amendment, each
of the representations and warranties made by Borrower in or pursuant to the
Loan Documents shall be true and correct in all material respects as of the
Effective Date, as if made on and as of such date.
 
Section 3.3 No Default.  No Default or Event of Default shall have occurred and
be continuing as of the Effective Date.
 
Section 3.4 No Change.  No event shall have occurred since the Closing Date,
which, in the reasonable opinion of Lender, could have a Material Adverse
Effect.
 
Section 3.5 Security Instruments.  All of the Security Instruments shall be in
full force and effect and provide to Lender the security intended thereby to
secure the Indebtedness, as amended and supplemented hereby.
 
Section 3.6 Other Instruments or Documents.  Lender or counsel to Lender shall
receive such other instruments or documents as they may reasonably request.
 
ARTICLE IV
MISCELLANEOUS
 
Section 4.1 Adoption, Ratification and Confirmation of Loan Agreement.  Each of
Borrower and Lender does hereby adopt, ratify and confirm the Loan Agreement, as
amended hereby, and acknowledges and agrees that the Loan Agreement, as amended
hereby, is and remains in full force and effect.
 
Section 4.2 Successors and Assigns.  This First Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted pursuant to the Loan Agreement.
 
Section 4.3 Counterparts; Electronic Delivery of Signature Pages.  This First
Amendment may be executed by one or more of the parties hereto in any number of
separate counterparts, and all of such counterparts taken together shall be
deemed to constitute one and the same instrument and shall be enforceable as of
the Effective Date upon the execution of one or more counterparts hereof by
Borrower, and Lender.  In this regard, each of the parties hereto acknowledges
that a counterpart of this First Amendment containing a set of counterpart
executed signature pages reflecting the execution of each party hereto shall be
sufficient to reflect the execution of this First Amendment by each necessary
party hereto and shall constitute one instrument.  Delivery of an executed
signature page of this First Amendment by facsimile or e-mail shall be effective
as delivery of an original executed signature page of this First Amendment.
 
Section 4.4 Number and Gender.  Whenever the context requires, reference herein
made to the single number shall be understood to include the plural; and
likewise, the plural shall be understood to include the singular.  Words
denoting sex shall be construed to include the masculine, feminine and neuter,
when such construction is appropriate; and specific enumeration shall not
exclude the general but shall be construed as cumulative.  Definitions of terms
defined in the singular or plural shall be equally applicable to the plural or
singular, as the case may be, unless otherwise indicated.
 

--------------------------------------------------------------------------------


 
Section 4.5 Entire Agreement.  This First Amendment constitutes the entire
agreement among the parties hereto with respect to the subject hereof.  All
prior understandings, statements and agreements, whether written or oral,
relating to the subject hereof are superseded by this First Amendment.
 
Section 4.6 Invalidity.  In the event that any one or more of the provisions
contained in this First Amendment shall for any reason be held invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this First Amendment.
 
Section 4.7 Titles of Articles, Sections and Subsections.  All titles or
headings to Articles, Sections, subsections or other divisions of this First
Amendment or the exhibits hereto, if any, are only for the convenience of the
parties and shall not be construed to have any effect or meaning with respect to
the other content of such Articles, Sections, subsections, other divisions or
exhibits, such other content being controlling as the agreement among the
parties hereto.
 
Section 4.8 Governing Law.  This First Amendment shall be deemed to be a
contract made under and shall be governed by and construed in accordance with
the internal laws of the State of Texas.
 
This First Amendment, the Loan Agreement, as amended hereby, the Note, and the
other Loan Documents represent the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.
 
There are no unwritten oral agreements between the parties.
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the Effective Date.
 


BORROWER:
 
 
 
ISRAMCO, INC.
   
By:                                                                        
Haim Tsuff, Chief Executive Officer
     



LENDER:
 
 
 
I.O.C. - ISRAEL OIL COMPANY, LTD.
 
By:                                                                             
               Jackob Maimon, Director
 
 
By:  ______________________________________
                Noa Landner, Authorized Representative